El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
El recurso de certiorari de epígrafe nos brinda la opor-tunidad de examinar, por primera ocasión, la constitucio-nalidad del delito de alteración a la paz según tipificado en el Art. 247 del Código Penal de 2004 (33 L.P.R.A. see. 4875). Asimismo, debemos determinar si el delito de alte-*137ración a la paz en su modalidad de expresiones de riña —inciso (c) del Art. 247, supra— se configura cuando la persona receptora de las manifestaciones proferidas es un policía en el ejercicio de sus funciones. Contestamos ambas interrogantes en la afirmativa.
I
El 15 de noviembre de 2006 el Sr. Mario García Colón (el peticionario) fue detenido por dos agentes de la Policía de Puerto Rico, Angel González Aponte y Ornar Rivera Co-lón, mientras conducía un vehículo de motor en el Munici-pio de Coamo. Los agentes indicaron que la intervención se debió a la alegada falta del peticionario en guardar la dis-tancia apropiada entre vehículos, acción que infringía el Art. 10.10 de la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 22-2000, según enmendada, 9 L.P.R.A. see. 5290.
Una vez el peticionario hizo entrega de la licencia de conducir y del registro del vehículo, el agente González Aponte expidió el boleto administrativo y le requirió que lo firmara. El peticionario se negó a firmar el boleto, por lo que el agente González Aponte hizo la anotación correspon-diente en el boleto y se lo entregó junto con los documentos. De inmediato, el peticionario se bajó del vehículo y le ex-presó a los agentes —mientras le apuntaba con el dedo índice— que eran “unos charlatanes, corruptos y que no val[ían] nada”.!(1)
Ante tal situación, los agentes González Aponte y Rivera Colón alegaron que se sintieron ofendidos y suma-mente molestos por las actuaciones del peticionario.!(2) Así, el primero llamó a su supervisor, el sargento Pedro Pagán Matos, para informarle lo sucedido. Cuando este último se personó en la escena y comenzó a explicarle al peticionario *138el procedimiento para impugnar el boleto de tránsito, el peticionario volvió a llamar charlatanes y corruptos a los agentes que intervinieron con él. Por tal motivo, el sar-gento Pagán Matos le expidió una citación para que com-pareciera el 28 de noviembre de 2006 al Tribunal de Pri-mera Instancia. (3)
El 21 de noviembre de 2006, el peticionario solicitó re-visión del boleto de tránsito. En febrero de 2007 el Tribunal de Primera Instancia declaró “ha lugar” la petición de revisión y ordenó el archivo del boleto.
Mientras tanto, en mayo de 2007, se presentaron sen-das denuncias contra el peticionario por dos violaciones al Art. 247 del Código Penal de 2004, supra, sobre el delito de alteración a la paz. Allí se le imputó haber violado la paz de los agentes González Aponte y Rivera Colón al señalarles con el dedo e indicarles que eran unos charlatanes, corrup-tos y que no valían nada.(4) Posteriormente, durante una vista celebrada en febrero de 2008, la defensa presentó dos mociones en solicitud de desestimación al amparo de las Reglas 64(n)(2) y 64(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Así las cosas, en octubre de 2008 se celebró el juicio en su fondo. Al inicio de la audiencia, el tribunal denegó la solicitud de desestimación de las denuncias luego de reci-bir prueba pertinente sobre el asunto. Finalmente, el 14 de octubre de 2008 el foro de primera instancia declaró al pe-ticionario culpable de los dos cargos imputados. En conse-cuencia, por cada cargo le impuso una pena de $200 —equivalente a ocho días multa a razón de $25 por día— más las costas del litigio y un comprobante de $100 para el Fondo a Víctimas del Crimen. (5)
*139Inconforme, el peticionario acudió al Tribunal de Apela-ciones mediante un recurso de apelación. Alegó que el foro primario incidió al no desestimar la denuncia por no haber sido presentada dentro de los 60 días siguientes al arresto o citación del peticionario, según exige la Regla 64(n)(2) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. También se-ñaló que el Tribunal de Primera Instancia erró al negarse a decretar la inconstitucionalidad del Art. 247 del Código Penal, supra, por adolecer de amplitud excesiva. Por úl-timo, argüyó que su culpabilidad no fue probada más allá de duda razonable.
Mediante sentencia emitida el 31 de agosto de 2009, el Tribunal de Apelaciones confirmó el dictamen del foro primario.(6) Respecto a la desestimación de las denuncias, el foro apelativo intermedio indicó que la prueba reflejaba que tanto el peticionario como el sargento Pagán Matos acudieron al tribunal el 28 de noviembre de 2006 —día señalado en la citación entregada al peticionario el día del incidente— pero las denuncias no pudieron ser presenta-das debido a la falta de secretarias para procesarlas.(7) Añadió que el sargento intentó acordar en varias ocasiones una nueva fecha con la defensa del peticionario, pero sus gestiones fueron en vano. Ante tales circunstancias y el hecho que las denuncias fueron sometidas por un delito diferente a aquel señalado en la citación expedida por el sargento, el Tribunal de Apelaciones concluyó que no se había violado el derecho a juicio rápido del peticionario.
En cuanto al planteamiento constitucional, el foro ape-lativo intermedio decretó la constitucionalidad del Art. 247 del Código Penal, supra, pero analizada desde la perspec-tiva de la doctrina de vaguedad. Razonó, de forma escueta, que la doctrina de vaguedad únicamente requiere que la *140ley dé un aviso razonable de la conducta prohibida y la pena que acarrea. Finalmente, expresó que la evidencia desfilada en el juicio probó más allá de duda razonable que el peticionario había incurrido en el delito de alteración a la paz. A esos efectos, especificó que “el hecho de que las partes perjudicadas sean agentes del orden público no sig-nifica que estén obligados a soportar toda clase de insultos y faltas de respeto por parte del público”. (Enfasis en el original. )(8)
Aún inconforme, el peticionario acude ante este Foro mediante el recurso de certiorari de epígrafe en el cual formula el señalamiento de error siguiente:
Erró crasamente el Honorable TA al confirmar las sentencias apeladas. El hecho de que uno de los tres (3) jueces que inter-vinieron en la decisión aquí recurrida disienta, es indicativo de que el caso no se probó más allá de duda razonable y de que se castigó penalmente el derecho a la libre expresión. (Enfasis en el original y suplido.) Petición de certiorari, pág. 12.
El 9 de abril de 2010 emitimos una resolución en la cual le concedimos término a la Procuradora General para que mostrara causa por la cual no debíamos expedir el auto solicitado y revocar la sentencia recurrida. En cumpli-miento con lo ordenado, la Procuradora General presentó su alegato.
Así, pues, con el beneficio de la comparecencia de ambas partes, procedemos a resolver.
II
A. El Art. II, Sec. 11 de nuestra Constitución consagra el derecho de todo acusado de delito a un juicio rápido. Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo l.(9) *141Uno de los fines principales de este derecho es proteger los intereses del acusado, a saber: (1) prevenir su detención opresiva y perjuicio; (2) minimizar sus ansiedades y pre-ocupaciones, y (3) reducir las posibilidades de que su de-fensa se afecte. Pueblo v. Rivera Santiago, 176 D.P.R. 559, 570 (2009); Pueblo v. Miró González, 133 D.P.R. 813, 818 (1993); Pueblo v. Rivera Tirado, 117 D.P.R. 419, 432 (1986).
En ocasiones anteriores hemos reiterado que en nuestra jurisdicción, el derecho a juicio rápido cobra vigencia tan pronto “el imputado de delito es. detenido o está sujeto a responder (held to answer)”. Pueblo v. Rivera Santiago, supra, pág. 569. Véanse: Pueblo v. Miró González, supra; Pueblo v. Rivera Tirado, supra. Véase, también, Pueblo v. Guzmán, 161 D.P.R. 137, 152 (2004). Una persona, natural o jurídica, se considera que está “sujeta a responder” por la comisión de un delito cuando ha sido arrestada o se ha puesto en marcha el mecanismo procesal de forma tal que se expone a una condena. Pueblo v. Carrion, 159 D.P.R. 633, 640-641 (2003); Pueblo v. Miró González, supra. En otras palabras, el derecho a juicio rápido se activa tan pronto “un juez determina causa probable para arrestar, citar o detener a dicho ciudadano”. (Enfasis suplido.) Pueblo v. Rivera Santiago, supra, págs. 569-570. Véase, además, Pueblo v. Guzmán, supra.
La Regla 64(n) de Procedimiento Criminal, supra, regula el derecho a juicio rápido. El incumplimiento con los términos allí establecidos conlleva que el acusado pueda solicitar la desestimación de la denuncia o acusación. A esos efectos, y en lo pertinente al caso que nos ocupa, la mencionada regla dispone lo siguiente:
La moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas sólo podrá basarse en uno o más de los siguientes fundamentos:
(n) Que existen una o varias de las siguientes circunstan-cias, a no ser que se demuestre justa causa para la demora o a
*142menos que la demora para someter el caso a juico se deba a la solicitud del acusado o a su consentimiento:
(1)
(2) Que no se presentó acusación o denuncia contra el acu-sado dentro de los sesenta (60) días de su arresto o citación o dentro de los treinta (30) días si se tratare de un caso en que un magistrado autorizó la radicación de las mismas de confor-midad con lo dispuesto en la Regla 6(a). (Énfasis suplido.) íd.
Al interpretar la citada regla de acuerdo con el derecho a juicio rápido, hemos concluido que el término de 60 días para acusar o denunciar comienza a transcurrir desde que el imputado de delito está “sujeto a responder”. Esto es, desde que se determina causa probable para arrestar o ci-tar en virtud de la Regla 6 de Procedimiento Criminal —34 L.P.R.A. Ap. II— o desde que se arresta a una persona conforme a las Reglas 11 o 12 de Procedimiento Criminal —34 L.P.R.A. Ap. II— o desde que se expide una citación al amparo de la Regla 7(a) de Procedimiento Criminal —34 L.P.R.A. Ap. II— sujeta a su validación posterior por un juez. D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 8va ed., San Juan, Instituto para el Desarrollo del Derecho, Inc., 2007, pág. 43. Véase, tam-bién, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1993, Vol. III, Sec. 21.6, pág. 42.
En lo concerniente al efecto de una citación expedida por un agente del orden público sobre los términos dispuestos en la Regla 64(n) de Procedimiento Criminal, supra, debemos precisar que dichos plazos comienzan a transcurrir cuando la citación se lleve a cabo de acuerdo con lo dispuesto en la Regla 7(a) de Procedimiento Criminal, supra. La citación oficial autorizada en la mencionada regla es aquella realizada por un agente del orden público contra una persona que ha cometido un delito menos grave y sobre la cual aquél pueda realizar válidamente un arresto sin orden. Regla 7(a) de Procedimiento Criminal, supra. En otras palabras, la citación que da inicio al pro-*143cesamiento penal —y por ende a los términos de juicio rá-pido— es aquella emitida por un funcionario del orden pú-blico como alternativa a un arresto que puede válidamente efectuar sin orden judicial conforme a la Regla 11 de Pro-cedimiento Criminal, 34 L.P.R.A. Ap. II. Véase Nevares-Muñiz, op. cit., pág. 59; Chiesa Aponte, op. cit., págs. 42-43.
Ahora bien, en ocasiones anteriores este Tribunal ha expresado que el mero incumplimiento de los términos de la Regla 64(n) de Procedimiento Criminal, supra, no constituye, por sí sola, una violación al derecho a juicio rápido. Pueblo v. Guzmán, supra, pág. 154; Pueblo v. Candelaria, 148 D.P.R. 591, 597-598 (1999). Cónsono con ello, y según se desprende de la Regla 64(n) de Procedimiento Criminal, supra, los términos en ella dispuestos pueden ser extendidos ante la existencia de justa causa, o cuando la demora ha sido ocasionada por el propio acusado o con su consentimiento. El peso de probar que existe alguna de las causas antes mencionadas o que el acusado renunció expresa, voluntaria y con pleno conocimiento de su derecho a juicio rápido, recae en el Ministerio Público. Pueblo v. Rivera Santiago, supra, pág. 572; Pueblo v. Guzmán, supra, pág. 156; Pueblo v. Rivera Colón, 119 D.P.R. 315, 323 (1987).
La determinación respecto a la existencia de justa causa para la extensión de los términos de juicio rápido deberá realizarse caso a caso y dentro de los parámetros de razonabilidad. Pueblo v. Guzmán, supra, págs. 154 y 156; Pueblo v. Valdés et al., 155 D.P.R. 781, 790-791 (2001). Con el propósito de proveer unas guías para la evaluación de las reclamaciones sobre violación al derecho a juicio rápido, este Foro ha delimitado cuatro criterios que deben ser examinados por el tribunal, a saber: (1) la duración de la tardanza, (2) las razones para la dilación, (3) si el acusado invocó oportunamente el derecho a juicio rápido, y (4) el perjuicio resultante de la tardanza. Id. Véase, también, *144Pueblo v. Rivera Tirado, supra, pág. 433. Ninguno de los criterios mencionados es determinante en la adjudicación del reclamo del acusado; más bien, el valor que se le con-fiera a cada uno de ellos va a depender de las circunstan-cias relevantes que el tribunal tiene ante sí. Pueblo v. Val-dés et al., supra, pág. 792.
Ahora bien, no podemos perder de perspectiva que en la mayoría de las ocasiones, el factor decisivo para la adjudi-cación del balance de los criterios recae en la razón para el incumplimiento de los términos de juicio rápido.(10) En cuanto a este criterio, debemos hacer una distinción entre la dilación imputable al acusado, aquella provocada por una actuación intencional del Estado y la tardanza ocasio-nada por una conducta no intencional del Estado. (11) La rigurosidad con la que el tribunal evalúe cada uno de los motivos por los cuales se alegue justa causa para la tar-danza dependerá de su naturaleza. Así, las actuaciones dilatorias intencionales, cuyo fin sea entorpecer la defensa del imputado, se examinarán con mayor rigurosidad que aquellas no intencionales provocadas por fuerza mayor, ne-gligencia ordinaria de los funcionarios del Estado o por de-moras institucionales. Véanse: Pueblo v. Valdés et al., supra, pág. 793; Chiesa Aponte, op. cit., 1992, Vol. II, See. 12.1, págs. 144-145.
En ese contexto, hemos reconocido que la enfermedad de un testigo esencial se considera justa causa para la suspen-sión de un juicio. Pueblo v. Irlanda, 45 D.P.R. 586, 588-589 (1933); El Pueblo v. Ibern, 31 D.P.R. 917, 921 (1923). En esa misma línea de argumentación, el profesor Chiesa Aponte señala que la enfermedad de un juez, en situacio-nes en las cuales su sustitución no es aconsejable, es una causa que justifica el retraso de un juicio. Chiesa Aponte, *145op. cit., pág. 144. Ello se debe a que la enfermedad de un juez, al igual que ocurre con el quebrantamiento de salud de un testigo esencial o de un funcionario público involu-crado en el procesamiento criminal, es una causa de fuerza mayor que no puede ser controlada por el Estado. íd.
El remedio extremo de la desestimación de la denuncia o acusación únicamente debe concederse una vez se haya realizado un análisis ponderado del balance de los criterios esbozados. Pueblo v. Rivera Santiago, supra, págs. 574-575; Pueblo v. Valdés et al., supra, pág. 792. Cónsono con lo anterior, hemos pautado reiteradamente que el mero in-cumplimiento del término no implica, por sí sola, una vio-lación al derecho a juicio rápido. Id. Por el contrario, la demora en exceso de los términos establecidos en la Regla 64(n) de Procedimiento Criminal, supra, acarrea el único efecto de activar o hacer necesaria la realización del balance de los cuatro criterios mencionados. Id. Ello es así debido a que “afirmar lo contrario es dar un contenido her-mético al concepto de juicio rápido’ y abstraerlo de las cir-cunstancias variables que le afectan”. Pueblo v. Valdés et al., supra, pág. 793.
B. Nuestra Carta de Derechos también garantiza a toda persona la protección contra ataques abusivos a su honra, a su reputación, y a su vida privada y familiar. Art. II, Sec. 8, Const. E.L.A., L.P.R.A., Tomo 1. En virtud de este mandato constitucional, nuestro ordenamiento penal estatuye como una conducta punible la alteración a la paz de una persona. Así, el Art. 247 del Código Penal de 2004, supra —el cual tipifica el delito de alteración a la paz— dispone lo siguiente:
Incurrirá en delito menos grave toda persona que realice cualquiera de los siguientes actos:
(a) Perturbe la paz o tranquilidad de una o varias personas con conducta ofensiva, que afecte el derecho a la intimidad en su hogar, o en cualquier otro lugar donde tenga una expecta-tiva razonable de intimidad;
(b) perturbe la paz o tranquilidad de una o varias personas *146mediante palabras o expresiones ofensivas o insultantes al proferirlas en un lugar donde quien las oye tiene una expecta-tiva razonable de intimidad, o
(c) perturbe la paz o tranquilidad de una o varias personas mediante vituperios, oprobios, desafíos, provocaciones o pala-bras insultantes u ofensivas que puedan provocar una reac-ción violenta o airosa en quien las escucha. 33 L.P.R.A. see. 4875.
Una lectura del texto antes transcrito refleja que el de-lito de alteración a la paz tiene tres modalidades. Las pri-meras dos modalidades —contenidas en los incisos (a) y (b)— tipifican como delito aquella conducta que perturbe la paz a una o varias personas en función del lugar en donde se lleve a cabo la acción punible. Así, las expresiones rea-lizadas por una persona únicamente podrán configurar la modalidad del delito contemplado en los incisos (a) y (b) cuando se realicen en el hogar o en un área en donde exista una expectativa razonable de intimidad. Ello implica nece-sariamente que la comisión del delito tipificado en los men-cionados incisos está condicionada al tiempo, el lugar y la manera de la expresión.
Mientras tanto, el inciso (c) del citado Art. 247 expone una tercera modalidad que va dirigida a penalizar deter-minadas expresiones que puedan ocasionar una reacción violenta en la persona que las escucha. En lo particular a las palabras sancionadas, el artículo las limita a aquellas que constituyan vituperios, oprobios, desafíos, provocacio-nes o palabras insultantes u ofensivas. Al examinar dete-nidamente esta redacción, resulta evidente que la regula-ción está relacionada estrictamente al contenido de la expresión. Ello significa que la interpretación y aplicación del inciso (c) debe realizarse dentro del contexto del dere-cho constitucional a la libertad de expresión.
C. El Art. II, Sec. 4 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, consagra el derecho de todo ciudadano a la libertad de expresión. A esos efectos, la Carta de Derechos proscribe que el Estado apruebe “[l]ey alguna *147que restrinja la libertad de palabra Art. II, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 285. Dada la importancia que reviste este derecho en una sociedad de-mocrática, hemos reiterado su más celosa protección y su primacía en el campo de los derechos fundamentales. U.P.R. v. Laborde Torres y otros I, 180 D.P.R. 253 (2010). Véanse, además: Asoc. de Maestros v. Srio. de Educación, 156 D.P.R. 754, 768 (2002); Coss y U.P.R. v. C.E.E., 137 D.P.R. 877, 886 (1995). Esta primacía, claro está, no im-plica que el derecho sea irrestricto y que se encuentre in-mune a la regulación por parte del Estado cuando la nece-sidad y conveniencia pública así lo requieran. U.P.R. v. Laborde Torres y otros I, supra; Vigoreaux Lorenzana v. Quizno’s, 173 D.P.R. 254, 269 (2008); Velázquez Pagán v. A.M.A., 131 D.P.R. 568, 576-577 (1992). En ese sentido, se ha reconocido que el derecho a la libertad de palabra ad-mite la imposición de limitaciones en la medida en que éstas sean interpretadas de forma restrictiva con el ñn de que no abarquen más de lo imprescindible. Id.; Muñiz v. Admor. Deporte Hípico, 156 D.P.R. 18, 24 (2002); Pueblo v. Burgos, 75 D.P.R. 551, 570 (1953).
Al enfrentamos a una controversia relacionada al derecho a la libre expresión, debemos tener presente que éste tiene su génesis en la Primera Enmienda de la Constitución de Estados Unidos de América. Esta postula, en lo pertinente, que “[e]l Congreso no aprobará ninguna ley ... que coarte la libertad de palabra o de prensa ...”. Emda. I, Const. EE.UU., L.P.R.A., Tomo 1, ed. 2008, pág. 181. Véase, además, J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, Ed. U.P.R., 1982, Vol. 3, pág. 181. La garantía de libertad de expresión y de prensa antes referida se hizo extensiva a todos los ciudadanos de Estados Unidos, así como a los estados que componen la nación, incluido Puerto Rico. Véanse: U.P.R. v. Laborde Torres y otros I, supra; Balzac v. Porto Rico, 258 U.S. 298, 314 (1922). Así, pues, la protección constitucional a la libertad *148de palabra de nuestra Carta de Derechos debemos inter-pretarla y hacerla efectiva “no en menor grado de protec-ción” del que le reconoce el Tribunal Supremo de Estados Unidos. U.P.R. v. Laborde Torres y otros I, supra; Aponte Martínez v. Lugo, 100 D.P.R. 282, 286-287 (1971); R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416, 427 (1964).
A tono con la anterior norma interpretativa, este Tribunal ha adoptado la doctrina desarrollada por el Tribunal Supremo de Estados Unidos en cuanto a las facultades y limitaciones del Estado en la regulación del derecho a la libre expresión. Consecuentemente, la casuística local refleja la distinción claramente trazada entre una regulación sobre el tiempo, lugar y manera de la expresión, neutral en su contenido, frente a aquella dirigida a reglamentar su contenido. Véanse: Asoc. de Maestros v. Srio. de Educación, supra, pág. 769; Muñiz v. Admor. Deporte Hípico, supra; Velázquez Pagán v. A.M.A., supra, pág. 577.
En lo atinente al contenido del mensaje, tanto este Tribunal como el Tribunal Supremo federal han permitido su regulación bajo ciertas circunstancias y en ocasiones espe-cíficamente limitadas. En ese sentido, hemos permitido la intervención gubernamental sobre expresiones cuyo conte-nido sea subversivo, difamatorio, obsceno, o que constituya palabras de riña (fighting words), entre otras instancias. U.P.R. v. Laborde Torres y otros I, supra; Porto y Siurano v. Bentley P.R., Inc., 132 D.P.R. 331 (1992); Pueblo v. Caro González, 110 D.P.R. 518 (1980); Pueblo v. Burgos, supra.
Ahora bien, en aquellos casos en donde exista alguna duda sobre el poder del Estado para regular determinada expresión por su contenido, la constitucionalidad del estatuto en cuestión puede ser impugnada al amparo de las doctrinas de vaguedad y de amplitud excesiva. U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153, 160 (1993); Velázquez Pagán v. A.M.A., supra. El análisis efectuado al amparo de ambas doctrinas va dirigido a examinar la constitucionalidad de la disposición legal concernida de su faz, *149mas no así en su aplicación. Disidente Univ. de P.R. v. Depto. de Estado, 145 D.P.R. 689, 701 (1998); U.N.T.S. v. Srio. de Salud, supra.(12) Por ello, resulta superfluo eva-luar si la aprobación de la ley o del reglamento responde a un interés apremiante del Estado, así como su aplicación a los hechos particulares del caso. Id.
Si bien es cierto que la vaguedad o amplitud ex-cesiva de una ley o un reglamento acarrea el mismo efecto, esto es, la nulidad del estatuto de su faz, ambas doctrinas se distinguen entre sí. Disidente Univ. de P.R. v. Depto. de Estado, supra; U.N.T.S. v. Srio. de Salud, supra. Por un lado, la norma de vaguedad opera cuando: (1) la disposición legal falla en proveerle a un ciudadano de inteligencia promedio un aviso suficiente de las conductas que proscribe y penaliza, y (2) el estatuto no le provee a los funcionarios encargados de ponerla en vigor unas guías razonables, de forma tal que se preste para una aplicación arbitraria y discriminatoria interfiriendo así con los derechos fundamentales garantizados por la Constitución. Boys and Girls Club v. Srio. de Hacienda, 179 D.P.R. 746 (2010); Pueblo v. APS Healthcare of P.R., 175 D.P.R. 368, 378 (2009); Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229, 239-240 (1988); Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139, 145-146 (1973).
Por otra parte, la doctrina de amplitud excesiva entra en función ante una reglamentación cuyo propósito sea castigar o prohibir determinadas expresiones que no estén amparadas por la Constitución, pero su redacción o inter-pretación tiene como efecto proscribir expresiones constitu-cionalmente protegidas por la cláusula de libertad de ex-*150presión o asociación. Pueblo v. APS Healthcare of P.R., supra, pág. 375; U.N.T.S. v. Srio. de Salud, supra, pág. 161; Velázquez Pagán v. A.M.A., supra. Su aplicación, tanto en la jurisdicción federal como en la local, se ha limitado a aquellas instancias en las cuales se reclama algún derecho protegido por la cláusula de libertad de expresión o asociación. R. Serrano Geyls, Derecho constitucional de Es-tados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, Vol. II, pág. 1319. Esto se debe a que el problema que esta doctrina busca atacar es el “llamado efecto neutraliza-dor o ‘chilling effect’ que suponen las leyes que castigan tanto la expresión protegida constitucionalmente como aquella no protegida ...”. Pueblo v. APS Healthcare of P.R., supra, pág. 376. Véase, también, Velázquez Pagán v. A.M.A., supra, pág. 578. Asimismo, ayuda a evitar la apli-cación selectiva del estatuto, la cual de otra forma queda-ría a la discreción de los agentes del orden público. K. Sullivan y G. Gunther, First Amendment Law, Nueva York, Ed. Foundation Press, 1999, pág. 322 (“An additional reason to contain overbroad statutes, like vague statutes, is to curb ‘their potential for selective enforcement’ at the discretion of law enforcement officials”).
Ahora bien, resulta imperioso reafirmar que para poder invalidar un estatuto de su faz por sobreextensión, la amplitud excesiva tiene que ser real y sustancial en comparación con el alcance legítimo que la medida pueda tener sobre una conducta que no está protegida. Pueblo v. APS Healthcare of P.R., supra, pág. 376; Disidente Univ. de P.R. v. Depto. de Estado, supra, pág. 702; Velázquez Pagán v. A.M.A., supra, págs. 578-579; Pueblo v. Hernández Colón, 118 D.P.R. 891, 899 (1987). Al realizar este examen el decreto de nulidad de su faz de un estatuto por adolecer de amplitud excesiva debe ser utilizado a manera de excepción y como un último recurso en aquellos casos en donde una interpretación limitada o una invalidación parcial del estatuto no excluyan la amenaza sobre las expresiones cons-*151titucionalmente protegidas,(13) En armonía con esta pauta, el Tribunal Supremo de Estados Unidos ha expresado lo siguiente:
The consequence of our departure from traditional rules of standing in the First Amendment area is that any enforcement of a statute thus placed at issue is totally forbidden until and unless a limiting construction or partial invalidation so narrows it as to remove the seeming threat or deterrence to constitutionally protected expression. Application of the over-breadth doctrine in this manner is, manifestly, strong medicine. It has been employed by the Court sparingly and only as a last resort. Facial overbreadth has not been invoked when a limiting construction has been or could be placed on the challenged statute. Equally important, overbreadth claims, if entertained at all, have been curtailed when invoked against ordinary criminal laws that are sought to be applied to protected conduct. ...
It remains a “matter of no little difficulty” to determine when a law may properly be held void on its face and when “such summary action” is inappropriate. But the plain import of our cases is, at the very least, that facial overbreadth adjudication is an exception to our traditional rules of practice and that its function, a limited one at the outset, attenuates as the otherwise unprotected behavior that it forbids the State to sanction moves from “pure speech” toward conduct and that conduct —even if expressive— falls within the scope of otherwise valid criminal laws that reflect legitimate state interests in maintaining comprehensive controls over harmful, constitutionally unprotected conduct. Although such laws, if too broadly worded, may deter protected speech to some unknown extent, there comes a point where that effect —at best a prediction— cannot, with confidence, justify invalidating a statute on its face and so prohibiting a State from enforcing the statute against conduct that is admittedly within its power to proscribe. To put the matter another way, particularly where conduct and not merely speech is involved, we believe that the overbreadth of a statute must not only be real, but substantial as well, judged in relation to the statute’s *152plainly legitímate sweep. (Citas omitidas y énfasis suplido.) Broadrick v. Oklahoma, 413 U.S. 601, 613, 615 (1973).
D. A tono con lo anterior, el Tribunal Supremo de Es-tados Unidos elaboró —desde etapas tempranas— una doctrina para establecer con precisión los límites constitu-cionales a la sanción penal de palabras o expresiones. En el caso particular de las manifestaciones que pudieran confi-gurar una alteración a la paz susceptible de ser penali-zada, dicho Foro las limitó a aquellas expresiones que constituyan palabras de riña o figthing words. Chaplinsky v. State of New Hampshire, 315 U.S. 568 (1942). Estas pa-labras fueron definidas como las que por el mero hecho de ser proferidas infligen un daño o tienden a causar la inme-diata alteración a la paz. íd.(14) Al evaluar las expresiones de una persona para determinar si constituyen palabras de riña, el tribunal deberá analizarlas desde la perspectiva de un hombre de inteligencia común y colegir si dichas mani-festaciones son susceptibles de causar una reacción violenta inmediata en el receptor de la manifestación. Gooding v. Wilson, 405 U.S. 518 (1972); Chaplinsky v. State of New Hampshire, supra.
La referida norma jurisprudencial ha sido reafirmada y aclarada en casos posteriores cuya mayoría ha tenido como resultado la invalidación de leyes estatales debido a su ex-cesiva amplitud al intervenir con expresiones protegidas. Entre ellos podemos mencionar el caso Gooding v. Wilson, supra, en donde el Tribunal Supremo federal decretó la nulidad de un estatuto del estado de Georgia que penali-zaba el uso de lenguaje oprobioso o abusivo que tendiera a ocasionar una alteración a la paz.(15) Este resultado fue *153sostenido sobre la base de la amplia interpretación confe-rida al estatuto por el Tribunal Supremo de Georgia.
El Más Alto Foro federal indicó que, luego de estudiar las decisiones de los foros apelativos del estado de Georgia, llegó a la conclusión de que la exégesis conferida al esta-tuto en los casos examinados no limitó la aplicación de la ley a aquellas palabras que tuvieran una tendencia directa a provocar una reacción violenta en el receptor del men-saje, según lo pautó el caso de Chaplinsky v. State of New Hampshire, supra. A esos efectos, precisó lo siguiente:
We have ... made our own examination of the Georgia cases, both those cited and others discovered in research. That examination brings us to the conclusion, in agreement with the courts below, that the Georgia appellate decisions have not construed Sec. 26-6303 to be limited in application, as in Cha-plinsky, to words that “have a direct tendency to cause acts of violence by the person to whom, individually, the remark is addressed”. (Énfasis en el original.) Gooding v. Wilson, supra, pág. 524.
En vista de la falla del Tribunal de Apelaciones de Georgia de interpretar el estatuto de forma restrictiva conforme a la doctrina de palabras de riña establecido en Chaplinsky v. State of New Hampshire, supra, el Tribunal Supremo federal atendió la constitucionalidad de la ley según el sig-nificado literal de las palabras oprobio y abusivo. Las defi-niciones consideradas por el tribunal fueron las siguientes: (1) opprobrious: “conveying or intended to convey disgrace”; (2) abusive: “harsh insulting language.” Gooding v. Wilson, supra, pág. 525, citando a, Webster’s Third New Dictionary (1961). La amplitud de estos términos trajo como consecuencia que los foros apelativos de Georgia pe-nalizaran expresiones que, aun cuando cualificaran dentro de las citadas definiciones, no constituían palabras de riña o fighting words. De acuerdo con dicho análisis, el Tribunal Supremo federal concluyó:

Because earlier appellate decisions applied Sec. 26-6303 to utterances where there was no likelihood that the person addres-

*154sed would make an immediate violent response, it is clear that the standard allowing juries to determine guilt “measured by common understanding and practice” does not limit the application of Sec. 26-6303 to “fighting” words defined by Chaplinsky. Rather, that broad standard effectively “licenses the jury to create its own standard in each case”. ... Unlike the construction of the New Hampshire statute by the New Hampshire Supreme Court, the Georgia appellate courts have not construed Sec. 26-6303 “so as to avoid all constitutional difficulties”. (Citas omitidas y énfasis suplido.) Gooding v. Wilson, supra, pág. 528.
Posteriormente, en Lewis v. City of New Orleans, 415 U.S. 130 (1974), el Tribunal Supremo de Estados Unidos se enfrentó a un estatuto similar al invalidado en el caso de Gooding v. Wilson, supra, en cuanto a que proscribía el uso de palabras oprobiosas, entre otras, dirigidas a un miem-bro de la policía que estuviera en el ejercicio de sus funciones.(16) El referido Tribunal, al momento de exami-nar la validez del estatuto, utilizó el mismo estándar adop-tado en el caso de Gooding v. Wilson, supra, esto es, exa-minó la interpretación que le confirió el Tribunal Supremo de Luisiana a la disposición legal en controversia.
Según surge de la opinión emitida por el Tribunal Supremo federal, el decreto de nulidad del estatuto surgió luego que dicho Foro remitiera el caso al Tribunal Supremo de Luisiana con la intención de que esta última corte re-considerara y limitara su interpretación de la ley impug-nada de acuerdo con lo resuelto en Gooding v. Wilson, supra. No obstante, el tribunal estatal mantuvo sus co-mentarios sobre la ordenanza en controversia acogiendo las palabras según su significado.
Así las cosas, y en vista de que la definición general de oprobio incluye palabras que por su mera manifestación no *155infligen daño o incitan a la inmediata alteración de la paz, el Tribunal Supremo federal concluyó que el estatuto era excesivamente amplio. La interpretación de la ordenanza elaborada por el Tribunal Supremo de Luisiana abría las puertas para que se penalizaran expresiones protegidas por la Primera y Decimocuarta Enmienda. Lewis v. City of New Orleans, supra, pág. 134 (“In sum, Sec. 49 — 7 punishes only spoken words. It can therefore withstand appellant’s attack upon its facial constitutionality only if, as authoritatively construed by the Louisiana Supreme Court, it is not susceptible of application to speech, although vulgar or offensive, that is protected by the First and Fourteenth Amendments”).
E. Según indicamos previamente, el Art. 247 del Có-digo Penal de 2004, supra, tipifica el delito de alteración a la paz. En lo pertinente al caso que nos ocupa, dicho pre-cepto proscribe que un ciudadano “perturbe la paz o tran-quilidad de una o varias personas mediante vituperios, oprobios, desafíos, provocaciones o palabras insultantes u ofensivas que puedan provocar una reacción violenta o ai-rosa en quien las escucha”. 33 L.P.R.A. sec. 4875(c).
La modalidad del delito de alteración a la paz tipificada en el citado inciso (c) del Art. 247, supra, es similar a aque-lla sancionada en el pasado Art. 260(a) del Código Penal de 1974.(17) Según este último artículo, el delito de alteración a la paz quedaba configurado cuando una persona “pertur-bare la paz o tranquilidad de algún individuo o vecindario, con fuertes e inusitados gritos, conducta tumultuosa u *156ofensiva o amenazas, vituperios, riñas, desafíos o provocaciones”.(18)
Una lectura comparada del Art. 247(c) del Código Penal de 2004, supra, y del Art. 260 del Código Penal de 1974 (33 L.P.R.A. see. 4521 (ed. 2001)) demuestra que la modalidad del delito penalizada en ambos preceptos legales es aquella en donde la conducta del ofensor perturba la tranquilidad y paz de la víctima como resultado de las palabras proferidas.(19) Consecuentemente, la doctrina desarrollada por este Foro en cuanto a la extensión y aplicación del de-lito de alteración a la paz en su modalidad de conducta desafiante, ofensiva y provocativa mantiene su vigencia en la medida en que esté en armonía con los límites constitu-cionales establecidos.
Al interpretar el delito de alteración a la paz, particu-larmente el tipo que se configura mediante palabras o ex-presiones, hemos reconocido la necesidad imperiosa de atemperar su contenido y marco de aplicación a las normas desarrolladas en el contexto del derecho a la libre expresión. En ese sentido, la exégesis adoptada tiene que ser cuidadosamente demarcada para penalizar única-mente aquella expresión o palabra que no esté protegida por la cláusula constitucional a la libre expresión, exclu-yendo así la posibilidad de una aplicación extralimitada sobre manifestaciones constitucionalmente protegidas. Go-*157oding v. Wilson, supra.(20) Con ello en mente, y en aras de atemperar el delito a los principios doctrinales elaborados en torno al derecho a la libre expresión, resolvimos que la conducta sancionada en el delito de alteración a la paz era aquella que constituyera palabras de riña (fighting words). Pueblo v. Rodríguez Lugo, 156 D.P.R. 42, 49-50 (2002); Pueblo v. Caro González, supra, pág. 525. Véanse, además: Gooding v. Wilson, supra; Chaplinsky v. New Hampshire, supra.
Las palabras de riña han sido definidas como aquellas expresiones que son capaces de causar una reacción violenta inmediata en el receptor de la expresión. Chaplinsky v. New Hampshire, supra. Véase, además, Pueblo v. Rodríguez Lugo, supra, pág. 50. El estándar al amparo del cual se debe evaluar la naturaleza de la expresión para determinar si las palabras se consideran o no de riña es el de una persona de inteligencia común. Así, según este estándar se considerarán palabras de riña aquellas expresiones que sean tan ofensivas que por el mero hecho de ser proferidas, tiendan a causar que una persona de inteligencia común o de sensibilidad ordinaria reaccione violentamente. Véase Pueblo v. Rodríguez Lugo, supra, pág. 50.
En síntesis, para que se configure el acto delictivo penalizado en el inciso (c) del Art. 247, supra, es necesario que concurran dos elementos indispensables, a saber: un elemento objetivo y uno subjetivo. El elemento objetivo consiste en determinar si el lenguaje utilizado constituye palabras de riña capaz de ocasionar una reacción violenta inmediata en una persona de sensibilidad ordinaria. Para ello debemos evaluar el contexto y circunstancias en las cuales se realizó la expresión.(21) Cabe destacar que para *158que se entienda presente este elemento objetivo, no es ne-cesario que la víctima del delito, en efecto, haya respondido al acto o manifestación con violencia.(22) No obstante, es imperioso que las manifestaciones hayan sido dirigidas a la persona que las escucha. Cohen v. California, 403 U.S. 15 (1971).
Por su parte, el elemento subjetivo consiste en determi-nar si la paz de la alegada víctima fue, en efecto, perturbada. Pueblo v. Irizarry, 156 D.P.R. 780, 799-800 (2002). La configuración de este elemento presupone que la persona a quien iba dirigida la expresión se encontraba en paz previo a la actuación del imputado. Pueblo v. De León Martínez, 132 D.P.R. 746 (1993). Así, el estado anímico de la supuesta víctima antes del incidente debe ser objeto de prueba, toda vez que si la persona no estaba en un estado de paz y tranquilidad previo al momento de la manifesta-ción, no existe paz alguna que pueda alterarse. Además, para que se entienda alterada la paz de una persona, no basta que ésta sienta un mero malestar con las palabras proferidas en su contra, sino que la expresión tiene que ser capaz de provocar en la víctima una respuesta violenta inmediata. Id.
F. Ahora bien, cuando nos enfrentamos a un caso en donde la alegada víctima del delito es un policía, el estándar para evaluar si la expresión proferida es susceptible de configurar el delito de alteración a la paz tipificado en el inciso (c) del Art. 247 es más estricto. Esto se debe en parte al entrenamiento que reciben los policías para ejercitar un mayor grado de autorrestricción como parte de su función de preservar el orden. Pueblo v. Caro González, supra, pág. 529.(23) Asimismo, el Tribunal Supremo federal ha sostenido esta norma basándose en la Primera En-*159mienda de la Constitución de Estados Unidos, la cual le otorga una protección significativa a la crítica y al cuestio-namiento verbal dirigidos a los agentes de la policía. City of Houston, Tex. v. Hill, 482 U.S. 451 (1987).(24)
Lo anterior, claro está, no significa que la aplicación del delito de alteración a la paz, en la modalidad tipificada en el inciso (c) del Art. 247, supra, no pueda ser aplicada cuando la alegada víctima sea un policía. Por el contrario, en otras ocasiones hemos reconocido, y así lo reafirmamos, que el Cuerpo de la Policía se compone de individuos cuya honra y reputación están igualmente protegidas por los principios constitucionales que promulgan la dignidad del ser humano. Pueblo v. Caro González, supra, pág. 528. Ciertamente, “[a]l asumir tan importante fimción no re-nuncian a ese intangible —pero real— elemento de honra que todos albergamos en nuestro espíritu”. Id.
No obstante, al evaluar el elemento objetivo del delito —esto es, el contenido, el contexto y las circunstancias en las cuales se realizó la expresión — , “siempre ha de aten-derse al hecho de que en la relación de un policía debe esperarse un mayor grado de control de sus emociones, de-mostrando un alto grado de tolerancia ante las posibles afrentas de que pueda ser objeto en fluidas situaciones”. (Enfasis suplido.) Pueblo v. Caro González, supra, pág. 529.
Aun cuando este Foro ha tenido amplia oportunidad para delimitar la aplicación del delito de alteración a la paz, en pocas ocasiones nos hemos enfrentado a una situa-*160ción en donde la víctima del delito sea un agente de la policía. La primera vez en que se nos planteó esta contro-versia particular fue en Pueblo v. Kortright, 70 D.P.R. 399 (1949). Allí el joven Luis Kortright, mientras participaba en una manifestación en la Universidad de Puerto Rico, expresó “en un tono alto” y de forma “algo violent [a]” que “esos policías y esta detective son irnos abusadores y unos charlatanes”. (Enfasis suplido.) Id., pág. 400. Este Tribunal resolvió que esa prueba no era suficiente para demostrar la configuración del delito de alteración a la paz. Especifica-mos que “[e]l pronunciar las palabras atribuidas al acu-sado ‘en un tono alto, que lo oímos, un poco excitado, algo violento,’ no es suficiente bajo todas las circunstancias de este caso para que el delito de alterar la paz se considere cometido”. Id., pág. 401.
Posteriormente, en Pueblo v. Caro González, supra, dis-cutimos de forma un poco más abarcadora el delito de al-teración a la paz y pautamos —sutilmente— la norma apli-cable en los casos en donde la persona afectada fuese un policía. Los hechos que originaron la denuncia ocurrieron cuando dos agentes de la policía acudieron a la residencia del señor Caro González en respuesta a una querella pre-sentada por la esposa de este último. Una vez se persona-ron al lugar, los agentes intentaron comunicarse con el se-ñor Caro González, pero éste no les respondió. Cuando el acusado se dio cuenta de la presencia de los policías, aga-rró el palo de una escoba y, mientras daba golpes con el objeto, dijo: “La policía que se vaya al c...jo, ustedes son unos p...jos. Suban arriba, que les voy a entrar a palos.” íd., pág. 520.
Luego de examinar las circunstancias particulares del caso, concluimos que las expresiones proferidas por el se-ñor Caro González constituyeron una alteración a la paz de los policías involucrados. Así, señalamos que el significado atribuido por la idiosincrasia general del pueblo a las pa-*161labras manifestadas por el acusado resultaban, por su pro-pia naturaleza, ofensivas, hirientes e irritantes, y más que generar cierta molestia en los agentes, eran capaces de pro-vocar una reacción violenta o de riña inmediata. Pueblo v. Caro González, supra, págs. 530-531.
Luego, en Pueblo v. Ortiz Díaz, 123 D.P.R. 865 (1989) (Sentencia con voto de conformidad emitido por el Juez Asociado Señor Alonso Alonso), revocamos una sentencia emitida por el foro de primera instancia en donde declaró culpable al Sr. Reinaldo Ortiz Díaz por el delito de altera-ción a la paz, entre otros. La prueba sometida apuntaba a que el señor Ortiz Díaz intervino a favor de una joven que estaba siendo detenida por un policía. En particular, ale-garon que el acusado le interpeló al policía sobre la exis-tencia de una orden de arresto para poder realizar la detención. El agente, por su parte, le respondió que la mu-chacha había cometido un delito y que si continuaba pre-guntando por la orden de arresto, también lo detendría. Acto seguido, el señor Ortiz Díaz “le gritó [al policía] charlatán, hijo de la g...n p...a y c...n”. (Enfasis suplido.) Id., pág. 867.
La prueba sometida por la defensa en este caso eviden-ció que la actitud del agente hacia la joven arrestada y el acusado fue agresiva. A esos efectos, precisamos que ante el requerimiento del señor Ortiz Díaz para que le mostrara una orden de arresto, el policía le contestó con palabras ofensivas y le indicó que “él era la ley y que la ley se metía donde quería”. Pueblo v. Ortiz Díaz, supra, pág. 875. Ante esta conducta provocativa por parte del agente de la poli-cía, concluimos que el señor Ortiz Díaz no incurrió en el delito de alteración a la paz.
Nuestro análisis y ratio decidendi en los casos antes ci-tados son cónsonos con la doctrina desarrollada en la juris-dicción federal sobre este asunto, la cual —a su vez— ha sido adoptada y aplicada por varios circuitos del Tribunal *162de Apelaciones Federal.(25) A manera de ejemplo, podemos mencionar el caso U.S. v. Poocha, 259 F.3d 1077 (9no Cir. 2001).(26) Los hechos que dieron origen a la querella en contra del Sr. Nolan Poocha ocurrieron durante el arresto de un individuo en un parque nacional. Durante la inter-vención de la policía, uno de los agentes se acercó a un grupo de ciudadanos que observaban, de forma molesta y hostil, el arresto. Dentro de ese grupo se encontraba el se-ñor Poocha, quien le respondió al agente “fuck you” al éste pedirle que se retirara del lugar. Asimismo, el acusado ale-gadamente apretó los puños y sacó su pecho mientras ha-cía esas expresiones (“Poocha ‘clench[ed] his fists, st[u]ck out his chest, and yell[ed] ‘fuck you’ ”). (Corchetes en el original.) íd., pág. 1079.
El Tribunal de Apelaciones de Estados Unidos para el Noveno Circuito resolvió que las expresiones del señor Po-ocha no configuraron el delito de alteración a la paz. Al disponer de la controversia, el tribunal aclaró que la crítica a la policía no es un delito por sí solo. Agregó que el hecho de que la expresión esté acompañada por gestos agresivos no priva al ciudadano de su protección constitucional a la libertad de expresión y a criticar la conducta de los agentes del orden público. Citando al Tribunal Supremo federal en el caso City of Houston, Tex. v. Hill, supra, la corte apela-*163tiva concluyó lo siguiente: “[t]he freedom of individuals verbally to oppose or challenge police action without thereby risking arrest is one of the principal characteristics by which we distinguish a free nation from a police state.” (Enfasis suplido.) U.S. v. Poocha, supra, pág. 1082.
i HH 1 — I
En esta ocasión, el primer señalamiento de error va dirigido a impugnar la negativa del tribunal a desestimar las denuncias por haber sido supuestamente presentadas en contravención a la Regla 64(n)(2) de Procedimiento Criminal, supra. En particular, el peticionario alega que el Es-tado no demostró justa causa para haberse demorado más de 60 días en presentar las denuncias, contados desde la fecha de la citación expedida por el sargento Pagán Matos el día de los hechos. Añade que la falta de justificación para la dilación implicaba que las denuncias tenían que ser desestimadas al amparo de la Regla 64(n)(2). No le asiste la razón.
Según se desprende del expediente, la citación expedida el 15 de noviembre de 2006 por el sargento Pagán Matos en contra del peticionario se llevó a cabo en virtud de la Regla 7(a) de Procedimiento Criminal, supra. Esto es, la citación se realizó como alternativa a un arresto por la comisión de un delito menos grave. Así, la citación en cuestión implicó que el peticionario quedó sujeto a responder por la comi-sión de un delito, lo que a su vez dio inicio a los términos de juicio rápido dispuestos en la Regla 64(n), incluido el plazo de 60 días para la presentación de la denuncia. (27)
De acuerdo con lo anterior, el Estado tenía hasta el 14 de enero de 2007 para presentar las denuncias en contra del peticionario. Sin embargo, éstas fueron sometidas en *164mayo de 2007, cuatro meses después de expirado el plazo de 60 días concedido en la Regla 64(n)(2) de Procedimiento Criminal, supra.(28) Si bien es cierto que la actuación del Estado no se circunscribió a los términos de juicio rápido dispuestos en las reglas procesales, entendemos que el Mi-nisterio Público demostró la existencia de justa causa para tal dilación.
Durante la vista evidenciaría celebrada previo al inicio del juicio para discutir la moción de desestimación presen-tada por el peticionario, el Ministerio Público presentó el testimonio del sargento Pagán Matos. A través de su decla-ración el sargento acreditó —y la defensa así lo estipuló— que el 28 de noviembre de 2006, tanto él como el peticiona-rio acudieron al Tribunal de Primera Instancia en cumpli-miento con la citación expedida el día de los hechos. A pe-sar de ello, en esa fecha no pudieron someter el caso debido a la falta de secretarias en el cuartel de la policía para procesar las denuncias. En ese momento, según surge del testimonio vertido en la audiencia, el sargento intentó fijar una fecha para comparecer al tribunal, pero el abogado del peticionario indicó que tenía señalamientos previos en otra sala. El sargento también manifestó que después de la pri-mera citación hizo varias llamadas a la oficina del abogado del peticionario con el fin de concertar una nueva fecha para someter el caso, pero sus esfuerzos resultaron infructuosos.
Asimismo, el sargento Pagán Matos testificó que estuvo dos meses ausente de su empleo debido a una condición de salud que requirió una intervención quirúrgica. Una vez se reintegró a sus labores, alrededor de marzo de 2007, in-tentó nuevamente acordar una fecha con la defensa, pero *165volvió a recibir como respuesta que su calendario estaba lleno.
Luego de escuchado el testimonio y el correspondiente contrainterrogatorio efectuado por la defensa del peticio-nario, el foro sentenciador le confirió credibilidad a la de-claración del sargento. Así, el tribunal concluyó que existió justa causa para la dilación en la presentación de las denuncias. Consecuentemente, denegó la solicitud de des-estimación presentada por el peticionario.
En reiteradas ocasiones este Tribunal ha sostenido que las determinaciones de hechos del foro primario sustentadas en prueba oral, merecen gran deferencia por los tribunales apelativos. Esto se debe a que es “[e]l juez sentenciador, ante quien deponen los testigos, quien tiene la oportunidad de verlos y observar su manera de declarar, de poder apreciar sus gestos, titubeos, contradicciones, manerismos, dudas, vacilaciones y, por consiguiente, de ir formando gradualmente en su conciencia la convicción en cuanto a si dicen la verdad”. (Citas omitidas.) Argüello v. Argüello, 155 D.P.R. 62, 78 (2001). Véase Figueroa v. Am. Railroad Co., 64 D.P.R. 335 (1944). En ese sentido, el foro primario se encuentra en mejor posición para evaluar y adjudicar la credibilidad de un testigo. Ramírez Ferrer v. Conagra Foods PR, 175 D.P.R. 799, 810 (2009); Trinidad v. Chade, 153 D.P.R. 280 (2001); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984).
En armonía con nuestras expresiones, hemos resuelto que los foros apelativos deberán abstenerse de intervenir con las determinaciones de hechos y la adjudicación de credibilidad realizada por el tribunal de instancia, ex-cepto cuando concluya que este último ha incurrido en pasión, prejuicio, parcialidad o error manifiesto en la apreciación de la prueba. S.L.G. Rivera Carrasquillo v. A.A.A., 177 D.P.R. 345, 356 (2009); Ramírez Ferrer v. Conagra Foods PR, supra, pág. 811; Pueblo v. Maisonave Rodríguez, 129 *166D.P.R. 49 (1991); Ortiz v. Cruz Pabón, 103 D.P.R. 939 (1975).
Luego de examinar detenidamente el expediente, así como la transcripción de la prueba oral que obra en autos, no encontramos indicio alguno de pasión, prejuicio, parcia-lidad, o error manifiesto en la apreciación de la prueba por parte del Tribunal de Primera Instancia. En consecuencia, procede concederle deferencia a la adjudicación de credibi-lidad conferida por el foro primario al testimonio del sar-gento Pagán Matos y reconocer la existencia de justa causa para la demora en la presentación de las denuncias.
En lo atinente a la existencia de justa causa, la trans-cripción de la prueba oral, particularmente el testimonio del sargento Pagán Matos, habla por sí sola. La prueba refleja que el sargento Pagán Matos realizó gestiones afir-mativas para concretar una fecha en la cual pudiera pre-sentar las denuncias, pero sus esfuerzos resultaron infruc-tuosos debido —en mayor parte— a la renuencia mostrada por el abogado del peticionario. En ese sentido, debemos resaltar que el día señalado en la citación original, el sar-gento y el peticionario acudieron al tribunal oportuna-mente para presentar las denuncias. Si bien es cierto que las denuncias no pudieron ser tramitadas debido a la falla del Estado en tenerlas preparadas, no es menos cierto que en el mismo tribunal el sargento Pagán Matos realizó acer-camientos con el abogado del peticionario con el propósito de acordar una nueva fecha para someter el caso. El refe-rido acuerdo, sin embargo, no pudo ser concretado por ra-zones atribuibles al abogado de la defensa —en ese mo-mento y en las llamadas posteriores efectuadas por el sargento— bajo el pretexto de que tenía señalamientos previos en otra sala.(29)
*167Ese mismo patrón de respuesta fue nuevamente adop-tado por el abogado de la defensa cuando el sargento Pa-gán Matos se comunicó con él luego de reincorporarse a sus funciones en la Policía tras una intervención quirúrgica a la que fue sometido. Entendemos que esta actuación reite-rada de la defensa en eludir la concretización de una fecha para presentar las denuncias, fue la razón principal de la dilación en el procesamiento criminal de autos.
Incluso, la enfermedad del sargento Pagán Matos tam-bién constituye justa causa para la tardanza en la presen-tación de las denuncias. Anteriormente señalamos que la enfermedad de un testigo esencial ha sido aceptada como una justificación razonable para suspender un juicio y extender los términos de juicio rápido.(30) Ciertamente, el re-conocimiento de justa causa para la dilación fundamentado en una condición de salud, debe ser debidamente susten-tado y probado ante el tribunal sentenciador, ya sea me-diante evidencia testifical o documental. Ahora bien, una vez la existencia de la condición de salud por la cual se alega justa causa queda probada, nos reafirmamos en que el tribunal podrá reconocer la enfermedad como una justi-ficación para la dilación luego de haber sopesado todos los criterios que debe considerar para adjudicar el asunto.
En el presente caso, la persona cuya condición de salud retrasó la presentación de las denuncias fue la del sargento Pagán Matos. Este funcionario era la persona idónea para presentar las denuncias por tener conocimiento personal de los hechos y ser el supervisor inmediato de los agentes involucrados en el caso.(31) Ante tales circunstancias, la di*168lación ocasionada por la enfermedad del sargento Pagán Matos —la cual requirió una intervención quirúrgica y lo mantuvo fuera de sus labores por un período de dos me-ses— constituye una justificación válida y razonable para extender los términos de juicio rápido.(32)
Por otro lado, también debemos destacar que el peticio-nario no presentó prueba respecto al perjuicio que la tar-danza le ocasionó, el cual constituye uno de los cuatro cri-terios que el tribunal debe sopesar para determinar si hubo o no justa causa en la dilación. Este Tribunal ha rei-terado que el acusado tiene el peso de probar que ha sufrido algún perjuicio con la tardanza en el procesamiento criminal.i(33) A esos efectos, hemos enfatizado que el perjui-cio sufrido por el acusado “no puede ser abstracto ni apelar a un simple cómputo de rigor matemático”, sino que éste “tiene que ser real y sustancial”.(34)
De acuerdo con esta discusión, concluimos que el tribunal de instancia no abusó de su discreción al denegar la *169desestimación de las denuncias por violación a la Regla 64(n)(2) de Procedimiento Criminal, supra. En el balance de criterios, la enfermedad sobrevenida al sargento Pagán Matos y la intransigencia del abogado de la defensa en acordar una fecha alterna para someter las denuncias en contra del peticionario, constituyen justa causa dentro del criterio de razonabilidad que debe imperar en esa determinación.!(35)
En esta coyuntura debemos enfatizar el repudio y des-aprobación de este Foro al empleo de tácticas dilatorias, que en ocasiones son utilizadas durante el procesamiento criminal, con el fin de invocar posteriormente el derecho a juicio rápido. La utilización de subterfugios para retrasar los procedimientos, similares a los empleados en el pre-sente caso por el abogado del peticionario, son —en la ma-yoría de los casos— los verdaderos escollos que inciden en el buen funcionamiento del sistema de justicia y en la pronta adjudicación de las causas criminales.
IV
Por otro lado, el peticionario aduce que el Art. 247(c) del Código Penal de 2004, supra, es inconstitucional por ado-lecer de amplitud excesiva. Si bien es cierto que en ocasio-nes anteriores hemos interpretado el delito de alteración a la paz y delimitado su aplicación en cuanto a la modalidad *170dirigida a penalizar cierto tipo de expresiones, todos estos pronunciamientos han girado en tomo al texto incluido en el Art. 260 del Código Penal de 1974, supra. Según indica-mos anteriormente, la redacción del nuevo Art. 247 del Código Penal de 2004, supra, varió en comparación con el Art. 260 del Código Penal de 1974, supra. Ante estas circuns-tancias, nos corresponde examinar con detenimiento la constitucionalidad del delito de alteración a la paz según codificado en el Art. 247(c) del Código Penal de 2004, supra. Adelantamos que no coincidimos con el plantea-miento de inconstitucionalidad presentado por el peticionario.
El inciso (c) del Art. 247 del Código Penal, supra, proscribe que una persona le altere la paz a uno o varios indi-viduos mediante el uso de “vituperios, oprobios, desafíos, provocaciones o palabras insultantes u ofensivas que pue-dan provocar una reacción violenta o airosa en quien las escucha”. Un estudio detenido y ponderado de este inciso nos lleva a deducir que la conducta penalizada está estre-chamente atada al contenido de la expresión. Así, la cons-titucionalidad del Art. 247(c), supra, deberá ser evaluada de acuerdo con la doctrina de amplitud excesiva. En particular, nos corresponde examinar si las expresiones prohi-bidas —vituperios, oprobios, desafíos, provocaciones, o pa-labras insultantes u ofensivas— se encuentran excluidas de la protección constitucional a la libertad de palabra o si, por el contrario, la regulación se sobreextendió para incluir expresiones que están constitucionalmente protegidas. Veamos.
Según expusimos, el Tribunal Supremo de Estados Uni-dos ha desarrollado una doctrina precisa sobre la regula-ción de expresiones protegidas al amparo de la Primera Enmienda de la Constitución federal. Esta protección se hizo extensiva a todos los estados y territorios, incluso a Puerto Rico. Por tal motivo, cuando este Tribunal se en-*171frenta a la tarea de interpretar la validez constitucional de un estatuto que regula palabras o expresiones, estamos in-timados a adoptar las normas pautadas en la jurisdicción federal en cuanto a la protección mínima reconocida al de-recho a la libre expresión. Este ejercicio se hace teniendo en mente, claro está, que las decisiones del Más Alto Foro federal son vinculantes para este Tribunal en cuanto al mínimo de protección reconocido, permitiéndonos así con-ferirle mayor resguardo al referido derecho al amparo de nuestra Constitución, la cual es de “factura más ancha”. Pueblo v. Díaz, Bonano, 176 D.P.R. 601, 621 (2009). Véanse: Pueblo v. Martínez Acosta, 174 D.P.R. 275, 289—290 (2008); Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924, 948 (2000); López Vives v. Policía de P.R., 118 D.P.R. 219, 226-227 (1987).
Un estudio de la jurisprudencia federal refleja que la regulación de expresiones por parte del Estado a través de leyes que penalizan la alteración a la paz o conducta des-ordenada, ha sido limitada a aquellas palabras que sean de riña (fighting words). Así, el Tribunal Supremo de Estados Unidos ha decretado la nulidad de su faz de estatutos que tipifican el delito de la alteración a la paz o proscriben la conducta desordenada debido a que su redacción y la inter-pretación conferida por el foro estatal no limitan su aplica-ción a las palabras de riña. Véanse: Lewis v. City of New Orleans, supra; Gooding v. Wilson, supra.
En nuestra jurisdicción adoptamos la doctrina pautada sobre palabras de riña al interpretar y delimitar la aplica-ción del delito de alteración a la paz codificado en el Art. 260(a) del Código Penal de 1974, supra. Véanse: Pueblo v. Rodríguez Lugo, 156 D.P.R. 42 (2002); Pueblo v. Caro González, supra. Atemperándose a este trasfondo jurispruden-cial, así como a la casuística federal interpretativa de la Primera Enmienda, la redacción del delito de alteración a la paz en su modalidad de penalizar ciertas expresiones *172fue reformulada en el Art. 247(c) del Código Penal de 2004, supra. (36)
Una lectura ponderada del nuevo Art. 247(c), supra, claramente evidencia la adopción de un lenguaje más restrictivo cónsono con la norma jurisprudencial desarrollada en torno al derecho a la libre expresión. Contrario al texto del Art. 260(a) del Código Penal de 1974, supra, el inciso (c) del Art. 247 de 2004 limita expresamente la facultad del Estado para imponer sanciones por determinadas expresiones a aquellas instancias en las cuales las palabras proferidas “puedan provocar una reacción violenta o airada en quien las escucha”. Art. 247(c) del Código Penal de 2004, supra. Esta redacción refleja de forma inequívoca el propósito y la intención de penalizar únicamente aquel lenguaje que propenda a una persona a reaccionar de forma violenta; esto es, las palabras de riña.
Ahora bien, somos conscientes que el tipo del delito proscribe los “oprobios” sobre los cuales el Tribunal Supremo de Estados Unidos ha pasado juicio en cuanto a su naturaleza y protección constitucional. Recordamos que en Gooding v. Wilson, supra, el Más Alto Foro federal discutió la constitucionalidad de una ordenanza estatal que penali-zaba la alteración a la paz de una persona mediante el uso de expresiones oprobiosas. Ciertamente en esa ocasión dicho Foro decretó la nulidad del estatuto por adolecer de amplitud excesiva. No obstante, advertimos que el funda-mento para tal determinación fue la interpretación irres-tricta de la palabra oprobio que realizó el Tribunal Supremo de Georgia; esto es, dicho foro no limitó el término oprobio a aquellas instancias en las cuales constituyera pa-labra de riña.
Resulta pertinente aclarar que en el mencionado caso, *173al igual que en Lewis v. City of New Orleans, supra, el Tribunal Supremo federal examinó la jurisprudencia esta-tal para determinar cuál había sido la interpretación y el patrón de aplicación de las ordenanzas impugnadas en las cortes estatales. Luego de ello, y en función de sus hallaz-gos, concluyó que en ambas instancias se había acogido el término oprobio según su significado literal, omitiendo así limitar la aplicación del término a las palabras de riña.
La discusión del Tribunal Supremo federal en ambos casos revela que la naturaleza de las expresiones oprobio-sas y su posible protección constitucional dependerán del contexto en que se penalice y —más aún— de la interpre-tación limitada o ilimitada que le confieran los tribunales estatales. Este razonamiento es igualmente aplicable a los vituperios y a las palabras ofensivas. Ello se debe a que, contrario a las manifestaciones desafiantes, provocativas o insultantes también proscritas en el Art. 247(c), supra, las definiciones de “vituperios”, “oprobios” y “palabras ofensi-vas” no revelan una invitación directa a la confrontación o a la violencia. La característica de riña la adquieren depen-diendo de las circunstancias particulares en las que sean proferidas y el efecto violento que éstas puedan tener en la persona a las que van dirigidas, ello examinado desde el punto de vista de un individuo de inteligencia común.
Aclarado este punto, concluimos que el Art. 247(c) del Código Penal de 2004, supra, es constitucionalmente válido. El texto del inciso (c) impugnado evidencia de forma inequívoca que las manifestaciones proscritas pueden ser penalizadas en tanto y en cuanto éstas constituyan palabras de riña. Es decir, el delito de alteración a la paz se entenderá configurado cuando los vituperios, oprobios, desafíos, provocaciones y palabras insultantes u ofensivas tiendan a provocar urna reacción violenta inmediata en el receptor del mensaje. Su redacción e interpretación limitada cumple con los parámetros constitucionales que cobijan el derecho a la libertad de expresión.
*174V
Por último, nos corresponde resolver si la culpabilidad del señor García Colón fue probada más allá de duda razonable. El peticionario alega que el Ministerio Público omitió presentar evidencia sobre el estado de ánimo de los agentes previo a la intervención de tránsito. Este dato, añade, era indispensable para poder determinar si los po-licías se encontraban en paz, de forma tal que las acciones del peticionario pudieran alterarle ese estado emocional. Asimismo, argumenta que las expresiones penalizadas go-zan de una mayor protección al amparo de la cláusula de libertad de expresión al haber sido proferidas en contra de los policías. Ello se debe a que las manifestaciones realiza-das por el peticionario constituían una crítica a las actua-ciones arbitrarias cometidas por el Estado a través de sus funcionarios, que en este caso eran los agentes del orden público cuya paz supuestamente fue alterada.
La Carta de Derechos de la Constitución de Puerto Rico reconoce como un imperativo constitucional que “[e]n todos los procesos criminales, el acusado disfrutará del derecho ... a gozar de la presunción de inocencia”. Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 343. Cónsono con ello, nuestro ordenamiento procesal penal preceptúa que todo acusado de delito se presumirá inocente hasta que se demuestre lo contrario más allá de duda razonable. Regla 110 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. El peso de la prueba recae en el Estado, quien deberá presentar evidencia sobre la existencia de to-dos los elementos del delito y su conexión con el acusado. Pueblo v. Santiago et al., 176 D.P.R. 133, 143 (2009); Pueblo v. Rivera Ortiz, 150 D.P.R. 457 (2000); Pueblo v. Ramos y Álvarez, 122 D.P.R. 287, 315-316 (1988).
En múltiples ocasiones hemos pautado que la presunción de inocencia se rebate con la presentación de prueba satisfactoria y “suficiente en derecho”; es decir, el *175Estado tiene que ofrecer prueba que produzca certeza o convicción moral en una conciencia exenta de preocupación o en un ánimo no prevenido. Pueblo v. Acevedo Estrada, 150 D.P.R. 84, 100 (2000); Pueblo v. De León Martínez, supra, págs. 764 — 765; Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545, 552 (1974). La duda razonable que acarrea la absolución del acusado no es una duda especulativa o imaginaria, ni cualquier duda posible. Más bien, es aquella duda producto de una consideración justa, imparcial y se-rena de la totalidad de la evidencia del caso. En concreto, la duda razonable existe cuando el juzgador de los hechos siente en su conciencia insatisfacción o intranquilidad con la prueba de cargo presentada. Pueblo v. Santiago et al., supra, pág. 142; Pueblo v. Irizarry, supra, pág. 788; Pueblo v. Maisonave Rodríguez, supra; Pueblo v. Cabán Torres, 117 D.P.R. 645, 652 (1986).
Anteriormente indicamos que uno de los elementos del delito de alteración a la paz en su modalidad de expresiones de riña, tipificado en el inciso (c) del Art. 247, supra, es que la paz de la víctima sea efectivamente alterada. Para que este elemento se configure es necesario que la persona se encontrase en un estado de paz y tranquilidad previo a escuchar las manifestaciones proferidas en su contra. Es evidente que en ausencia de este requisito, intrínseco al elemento subjetivo del delito tipificado en el inciso (c) del Art. 247 del Código Penal, supra, no estaríamos ante una alteración a la paz propiamente, puesto que no existía ninguna paz o tranquilidad que pudiese ser alterada.
Consecuentemente, el estado de ánimo de la víctima antes de llevarse a cabo las manifestaciones supuestamente delictivas es un factor sobre el cual el Ministerio Público tiene que pasar prueba para evidenciar que la víctima es-taba en un estado de paz antes de escuchar las manifestaciones. El presumir que la persona se encontraba en un estado de tranquilidad debido a las condiciones y *176circunstancias en donde se llevó a cabo la manifestación, no es suficiente en derecho para sobrepasar el quantum de prueba más allá de duda razonable. La naturaleza subje-tiva de este elemento del delito implica que el estado aní-mico de la persona afectada no necesariamente tiene que coincidir con el ambiente externo que lo rodea.
La prueba desfilada en el caso de autos no refleja infor-mación alguna respecto al estado emocional de los dos po-licías presuntamente afectados previo a la intervención con el peticionario por una infracción de tránsito. Una lec-tura integral de la exposición narrativa de la prueba, par-ticularmente del testimonio vertido por los agentes Gonzá-lez Aponte y Rivera Colón, apunta a que el Ministerio Público omitió inquirir sobre este aspecto subjetivo del delito. Si bien es cierto que ambos policías declararon ha-berse sentido “ofendidos y molestos” por las expresiones del peticionario, no es menos cierto que en ningún momento manifestaron cómo se sentían antes de intervenir con aquél.
La Procuradora General argumenta en su alegato que los agentes del orden público se hallaban en estado de paz al momento de la intervención. Esta inferencia la sostiene en el hecho de que, a su entender, la detención se llevó a cabo en un ambiente donde imperaba el buen orden y los agentes se encontraban realizando su trabajo habitual.(37) Añade que “nada hay en el récord que indique lo contrario”.(38) Estos planteamientos no nos persuaden.
Anteriormente indicamos —y es doctrina reiterada— que el peso de probar la culpabilidad de un acusado más allá de duda razonable recae en el Estado. Esta norma cardinal en materia de derecho penal le exigía al Ministerio Público en el presente caso, como entidad acusadora, la obligación de presentar evidencia suficiente en derecho so-bre la concurrencia de todos los elementos del delito de *177alteración a la paz y su conexión con el peticionario. La existencia de alguno de estos factores, incluso sobre el es-tado emocional de los agentes previo a la intervención con el acusado, no puede presumirse por el juzgador de los hechos.
Igualmente, la ausencia de información en el expediente tendente a demostrar un ambiente hostil o que propen-diera a alterarle la tranquilidad a los policías antes de la intervención de tránsito, no justifica reconocer como un he-cho probado que los agentes estaban en paz. La premisa de la Procuradora General más bien presupone el reconoci-miento de una presunción a favor del Ministerio Público sobre el estado de “paz” de los agentes previo a las mani-festaciones del peticionario. Esto tendría el efecto inde-seado de transferir al acusado el peso de probar la inexis-tencia de uno de los elementos del delito imputado. Dicha exigencia sería claramente contraria a las normas básicas y más elementales del derecho penal, en específico a la presunción de inocencia que cobija al acusado.
En definitiva, la omisión del Ministerio Público en pre-sentar evidencia sobre el estado anímico de los agentes del orden público previo a que el peticionario profiriera las ma-nifestaciones en controversia, torna en insuficiente la prueba presentada para sostener una convicción por el de-lito de alteración a la paz. Incluso, somos del criterio que las declaraciones de los agentes a los efectos de que se sin-tieron “molestos y ofendidos” por las expresiones del peti-cionario no son suficientes para configurar el elemento subjetivo del delito, esto es, que en efecto se les alteró la paz. Nos explicamos.
En múltiples ocasiones hemos pautado que el malestar que pueda sentir una persona por las expresiones de otro individuo en su contra no es motivo suficiente para entender que se le ha alterado la paz al primero. A esos efectos, la expresión o conducta desplegada por el acusado tiene que ser de tal grado ofensiva, hiriente e irritante, *178capaz de provocar una reacción violenta inmediata en la persona que la escucha o recibe. Para llegar a esta conclu-sión el juzgador de los hechos debe examinar las palabras proferidas a la luz de la totalidad de las circunstancias y desde la perspectiva de un hombre de inteligencia común. Desde ese crisol, deberá analizar si las expresiones pueden ocasionar que una persona promedio o de sensibilidad or-dinaria reaccione violentamente o con ira.
Ahora bien, existen circunstancias particulares en las cuales el estándar para evaluar la naturaleza de las pala-bras expresadas debe ser más estricto. Entre ellas pode-mos mencionar aquellos casos en donde la alegada víctima del delito es un policía. La razón primordial para esta dis-tinción estriba en el amplio grado de protección que le con-fiere la Primera Enmienda de la Constitución de Estados Unidos a la crítica y al cuestionamiento verbal a las insti-tuciones gubernamentales, incluso a los agentes del orden público.i(39)
Asimismo, la función de la Policía como entidad encargada de mantener y preservar un estado de ley y or-den en la sociedad, presupone que los agentes que la integran estén entrenados para ejercitar un mayor grado de autorrestricción en comparación con un ciudadano común.(40) En ese sentido, de ordinario y desde un punto de vista objetivo, las expresiones “charlatán y corrupto” —si bien pueden provocar un sentimiento de molestia y frustración en el receptor— no deben considerarse lo suficientemente ofensivas e hirientes capaces de provocar una reacción violenta en un agente del orden público promedio que se encuentre en funciones.
Cabe aclarar que lo anterior no significa que los policías estén excluidos de la protección del delito de alteración a la paz mientras se encuentren en el ejercicio de sus *179funciones. Por el contrario, los agentes del orden público, como individuos y miembros de esta sociedad, están cobi-jados por los principios constitucionales que promulgan la dignidad del ser humano y la igual protección de las leyes. Su honra y reputación ostentan el mismo valor que aque-llas de cualquier ciudadano común. Sin embargo, el alto grado de control de sus emociones que se le requiere al policía para desempeñar su trabajo, es un elemento que tiene que ser considerado al momento de determinar el efecto de las palabras y la probabilidad de que éstas pue-dan desatar una reacción violenta de su parte.
Cónsono con ello, un ciudadano puede estar sujeto a una acción criminal al amparo del Art. 247(c) del Código Penal, supra, aun cuando el receptor del mensaje sea un agente de la policía. La imposición de responsabilidad penal deberá estar sustentada en evidencia que demuestre más allá de duda razonable la concurrencia de todos los elementos del delito. Esto incluye la determinación de la naturaleza de las palabras proferidas examinadas desde un punto de vista objetivo a la luz de la totalidad de las circunstancias.
En el caso de autos, las palabras expresadas por el pe-ticionario fueron dirigidas a dos agentes de la policía. Se-gún se desprende de la transcripción de la prueba oral, el señor García Colón le manifestó a los agentes González Aponte y Rivera Colón que eran unos "charlatanes, corrup-tos y que no val[ían] nada”. Estas palabras, examinadas dentro del contexto en que se dijeron y el efecto que produ-jeron en su receptor, no constituyen palabras de riña capa-ces de alterar la paz a los policías implicados.
En atención a la discusión que antecede, resolvemos que en el presente caso no se configuró el delito de alteración a la paz según tipificado en el inciso (c) del Art. 247 del Có-digo Penal, supra. Dadas las circunstancias particulares del caso y luego de examinar la transcripción de la prueba oral que obra en autos, concluimos que las expresiones pro-*180feridas por el peticionario —si bien pudieron haber provo-cado en los policías un sentimiento de molestia y frustra-ción— no constituyeron palabras de riña capaces de provocar una reacción violenta inmediata según lo proscribe el Art. 247(c) del Código Penal, supra.
No obstante, resulta pertinente aclarar que la conducta desplegada por el peticionario contra los agentes González Aponte y Rivera Colón es altamente reprobable. Ciertamente, en nuestra sociedad democrática los ciudadanos gozan del derecho primordial a la libertad de expresión. Ante la preeminencia de este derecho, reiteramos una vez más su celosa protección y su jerarquía entre los derechos fundamentales que nos cobijan. Ahora bien, el ejercicio de la libre expresión debe estar enmarcado dentro del respeto y la dignidad que ampara a todos los ciudadanos. Así, pues, este derecho no constituye una carta blanca que nos permita infringir la dignidad del ser humano.
En ese contexto, el derecho a la expresión debe ejercitarse con prudencia de forma tal que no interfiramos con los derechos constitucionales que igualmente cobijan a los demás ciudadanos. Así, reafirmamos que los miembros de la Policía de Puerto Rico también son susceptibles de ser considerados víctimas del delito de alteración a la paz, siempre y cuando se demuestre más allá de duda razonable los elementos objetivos y subjetivos constitutivos del delito.
VI
Por los fundamentos expuestos, expedimos el auto de certiorari solicitado y modificamos parcialmente la senten-cia dictada por el Tribunal de Apelaciones. Por una parte, confirmamos la determinación de dicho foro en cuanto re-solvió que el derecho a juicio rápido del Sr. Mario García Colón no se violentó en el presente caso. Asimismo confir-*181mamos la decisión de decretar la constitucionalidad del Art. 247(c) del Código Penal de 2004, supra. Sin embargo, revocamos el dictamen impugnado respecto a la determi-nación de culpabilidad del peticionario por el delito de al-teración a la paz.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Hernández Denton emitió una opinión disidente y concurrente, a la cual se unió la Jueza Asociada Señora Fiol Matta. La Juez Asociada Señora Ro-dríguez Rodríguez emitió una opinión concurrente y disidente.
— O —

 Transcripción de la prueba, Apéndice, págs. 167 y 190-191.


 Id., págs. 167 y 192.


 La citación expedida fue por infracción al Art. 252 del Código Penal de 2004 (33 L.P.R.A. see. 4880), sobre el delito de resistencia u obstrucción a la autoridad pública. En ella se le apercibía al peticionario que de no asistir a la citación, proce-derían con su arresto.


 Denuncias de 29 de mayo de 2007, Apéndice, págs. 238-239.


 Sentencias de 14 de octubre de 2008, Apéndice, págs. 41-44.


 El juez Aponte Hernández disintió sin opinión escrita.


 Es pertinente aclarar que la falla del Estado en procesar las denuncias se debió a la falta de secretarias que las prepararan en el cuartel de la policía. Véase Transcripción de la prueba, Apéndice, pág. 108.


 Sentencia de 31 de agosto de 2009, Apéndice, pág. 13.


 Véanse, además: Pueblo v. Rivera Santiago, 176 D.P.R. 559, 569 (2009); Pueblo v. Guzmán, 161 D.P.R. 137, 152 (2004); Pueblo v. Miró González, 133 D.P.R. 813, 817 (1993); Hernández Pacheco v. Flores Rodríguez, 105 D.P.R. 173, 177 (1976).


 Véase E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. II, Sec. 12.1, pág. 143.


 íd., págs. 144-145. Véanse, también: Pueblo v. Valdés et al., 155 D.P.R. 781, 793 (2001); Pueblo v. Rivera Tirado, 117 D.P.R. 419, 435 (1986).


 Véase, también, K. Sullivan y G. Gunther, First Amendment Law, New York, Ed. Foundation Press, 1999, págs. 321-322 (“First, [overbreadth] results in the invalidation of a law ‘on its face’ rather than ‘as applied’ to a particular speaker. ... Overbreadth analysis, in contrast, does not reach the question whether the challenger’s speech is constitutionally protected; instead it strikes down the statute entirely, because it might be applied to others not before the Court whose activities are constitutionally protected”).


 Respecto a la posibilidad de superar el problema de la amplitud excesiva de una ley mediante la interpretación restrictiva del estatuto véase Sullivan y Gunther, op. cit., pág. 322 (“When invalidated for overbreadth, a law is not narrowed, but rather becomes wholly unenforceable until a legislature rewrites it or a properly authorized court construes it more narrowly”).


 El criterio de daño fue abandonado posteriormente en Rosenfeld v. New Jersey, 408 U.S. 901 (1972).


 La disposición legal invalidada, codificada en el Georgia Code Annotated Sec. 26-6303, establecía lo siguiente: “Any person who shall, without provocation, use to or of another, and in his presence ... opprobrious words or abusive language, tending to cause a breach of the peace ... shall be guilty of a misdemeanor.” Gooding v. Wilson, 405 U.S. 518, 519 (1972).


 El estatuto impugnado leía como sigue: “It shall be unlawful and a breach of the peace for any person wantonly to curse or revile or to use obscene or opprobrious language toward or with reference to any member of the city police while in the actual performance of his duty.” Lewis v. City of New Orleans, 415 U.S. 130, 132 (1974).


 El Art. 260 del Código Penal de 1974 fue reformulado y así numerado como el Art. 247 del Código Penal de 2004. 33 L.P.R.A. see. 4875. Éste es producto del desarrollo jurisprudencial en torno al Art. 260 de 1974, por lo que su contenido “pretende armonizar el derecho a la libertad de expresión ... con el derecho que tiene todo ciudadano a la protección de su vida privada o familiar de ataques abusivos a su honra, su reputación, integridad y a su intimidad”. D. Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, 3ra ed., San Juan, Instituto para el Desarrollo del Derecho, 2008, pág. 323.


 Véanse: Pueblo v. Irizarry, 156 D.P.R. 780, 799 (2002); Pueblo v. Rodríguez Lugo, 156 D.P.R. 42, 49-50 (2002).


 En Pueblo v. Irizarry, supra, el Juez Asociado Efraín Rivera Pérez se ex-presó en cuanto a la conducta proscrita en el inciso (a) del Art. 260 del Código Penal de 1974. En lo pertinente, el Juez Rivera Pérez señaló lo siguiente:
“La modalidad de alteración a la paz antes indicada consiste en perturbar la paz o tranquilidad de un individuo a base de gritos fuertes e inusitados, conducta tumul-tuosa u ofensiva, amenazas, vituperios, riñas, desafíos o provocaciones”. (Enfasis en el original omitido y énfasis suplido.) íd., pág. 806.
En ese mismo contexto, la Prof. Dora Nevares-Muñiz explica que la modalidad del delito de alteración a la paz tipificada en el inciso (c) del Art. 247 del Código Penal de 2004 es aquella que “perturba la paz o la tranquilidad de una o varias personas mediante vituperios, oprobios, desafío, provocación o palabras insultantes u ofensivas que puedan provocar una reacción violenta o airada en quien las escucha”. (Enfasis suplido.) Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, op. cit., pág. 324.


 “[T]h.e statute must be carefully drawn or be authoritatively construed to punish only unprotected speech and not be susceptible of application to protected expression.” Gooding v. Wilson, supra, pág. 522.


 Véase Pueblo v. Irizarry, supra, pág. 808 (opinión disidente emitida por el Juez Asociado Señor Rivera Pérez).


 íd., pág. 807.


 En City of Houston, Tex. v. Hill, 482 U.S. 451, 462 (1987), el Tribunal Supremo de Estados Unidos resolvió, en cuanto a la doctrina de palabras de riña, lo siguiente:
*159“[The fighting words doctrine] might require a narrower application in cases involving words addressed to a police officer, because ‘a properly trained officer may reasonably be expected to ‘exercise a higher degree of restraint’ than the average citizen, and thus be less likely to respond belligerently to ‘fighting words’ ’.” (Enfasis suplido.) Citando a Lewis v. City of New Orleans, 415 U.S. 130 (1974) (opinión con-currente del Juez Powell).


 El Tribunal Supremo de Estados Unidos se expresó como sigue: “the First Amendment protects a significant amount of verbal criticism and challenge directed at police officers. ‘Speech is often provocative and challenging. ... [But it] is nevertheless protected against censorship or punishment, unless shown likely to produce a clear and present danger of a serious substantive evil that rises far above inconvenience, annoyance, or unrest’.” (Corchetes en el origial y citas omitidas.) City of Houston, Tex. v. Hill, supra, pág. 461.


 Véanse: Johnson v. Campbell, 332 F.3d 199 (3er Cir. 2003) (el acusado llamó al policía “son of a bitch" mientras este último le hacía ciertas preguntas sobre su identidad para determinar si era la persona sobre la cual un ciudadano se había querellado. El Tribunal concluyó que el delito no se había cometido); McDermott v. Royal, 213 Fed. Appx. 500 (8vo Cir. 2007) (el Tribunal revocó la convicción funda-mentado en que el hecho de agitar las manos y gritarle blasfemias a los policías no constituían palabras con riña, particularmente cuando el acusado se mantuvo ale-jado de ellos y nunca intentó acercárseles); Stearns v. Clarkson, 615 F.3d 1278 (10mo Cir. 2010) (las expresiones “you’re probably the mother f**** that shot my dad", proferidas por un ciudadano en contra de un policía no constituyeron causa probable para arrestar al primero por alteración a la paz. Las circunstancias presentes en ese caso no eran suficientes para convertir esas manifestaciones en una amenaza contra el agente).


 La apelación atendida en este caso provino del Tribunal Federal para el Distrito Este de California. Cabe mencionar que el delito de alteración a la paz tipificado en el Art. 260 del Código Penal de 1974 se adoptó del Código Penal de 1902 de California. Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, op. cit., pág. 321.


 Véanse: D. Nevares-Muñiz, Sumario de derecho procesal penal puertorri-queño, 8va ed., San Juan, Instituto para el Desarrollo del Derecho, 2007, pág. 43; Chiesa Aponte, op. cit., 1993, Vol. Ill, Sec. 21.6, pág. 42.


 Sobre este aspecto, la opinión disidente emitida por nuestro compañero Juez Presidente Señor Hernández Denton erróneamente enfatiza que la dilación fue de seis meses. Este cálculo es incorrecto, pues incluye el término de 60 días que el Ministerio Público dispone para presentar la denuncia. Es luego de transcurridos los 60 días antes descritos que la dilación, si alguna, comienza a transcurrir.


 La opinión disidente y concurrente emitida por el compañero Juez Presi-dente Señor Hernández Denton omite esta parte medular del testimonio del sargento Pagán Matos en donde se evidencian sus gestiones afirmativas para coordinar una fecha alterna con el abogado del peticionario para someter las denuncias contra el señor García Colón.


 Véanse: Pueblo v. Irlanda, 46 D.P.R. 586, 588-589 (1933); El Pueblo v. Ibern, 31 D.P.R. 917, 921 (1923); Chiesa Aponte, op. cit., 1992, Vol. II, Sec. 12.1, pág. 144.


 Como es sabido, cuando un agente de la Policía o un miembro de su unidad familiar es víctima de delito, ese agente no debe completar un reporte de incidente, iniciar una investigación o un procedimiento al amparo de la Regla 6 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II, sobre ese delito en particular. De lo contrario, sus acciones constituirían un claro conflicto de interés, el cual está prohibido por la Ley Núm. 12 de 24 de julio de 1985, según enmendada, conocida como Ley de Ética Gubernamental, y por el Reglamento Núm. 4216 del 11 de mayo de 1990, según *168enmendado, conocido como Reglamento de Personal de la Policía de Puerto Rico. Consecuentemente, es necesario que él agente víctima de delito refiera el asunto a su supervisor u otro miembro de la Policía que no tenga conflicto.


 En esta ocasión, la disidencia pasa por alto un hecho relevante como lo es la condición de salud o enfermedad que acreditó ante el foro primario el sargento Pagán Matos. Sopesar livianamente esta circunstancia y no reconocer que ésta constituye justa causa para la demora en la presentación de las denuncias, es contrario al criterio de razonabilidad que reiteradamente hemos apuntalado ante un reclamo de violación al derecho ajuicio rápido. Véanse: Pueblo v. Rivera Santiago, supra; Pueblo v. Valdés et al., supra.


 Advertimos que en la opinión disidente y concurrente emitida por el Juez Presidente Señor Hernández Denton se hace referencia al perjuicio que el señor García Colón alegadamente sufrió a causa de la tardanza en la presentación de las denuncias. Al respecto, el distinguido compañero señala lo siguiente: “Asimismo, el señor García Colón invocó oportunamente su derecho ajuicio rápido y hubo un per-juicio resultante de la referida tardanza.” Opinión disidente y concurrente, supra, pág. 184.
Una lectura concienzuda y pormenorizada de la transcripción de la vista evi-denciaría sobre la desestimación de las denuncias, así como del expediente, no refleja que el peticionario haya acreditado fehacientemente que la dilación le ocasionó un pequicio por los cargos sometidos en su contra. El tribunal no puede llegar a esas conjeturas y tomarlo como un hecho cierto sin que la parte obligada a presentar prueba al respecto así lo sostenga con evidencia concreta.


 Pueblo v. Rivera Santiago, supra; Pueblo v. Valdés et al., supra, pág. 792, citando a Chiesa Aponte, op. cit., 1992, Vol. II, Sec. 12.1, pág. 153; Pueblo v. Rivera Tirado, supra, pág. 438.


 Sobre este aspecto debemos enfatizar, además, que el sargento Pagán Matos actuó conforme a nuestros pronunciamientos en Pueblo v. Rivera Martell, 173 D.P.R. 601, 615-616 (2008), al no optar por presentar la denuncia en ausencia del imputado. Precisamente, por voz del Juez Presidente Señor Hernández Denton, ex-presamos:
“En el contexto de la Regla 6, supra, precisamente, el legislador incorporó unas garantías a favor de los imputados de delito en la etapa de determinación de causa probable para arresto. Evidentemente, para poder ejercer esas garantías estatuta-rias los imputados, de ordinario, deben estar presentes. Para esto se requiere, sin duda, que se les cite a la vista de determinación de causa probable para arresto. Tal requisito es el mecanismo para darle vigencia a los derechos conferidos en el tercer párrafo de la Regla 6(a), supra, y constituye una consecuencia razonable de la norma que nos requiere suplir las lagunas que surgen de la ley e interpretarla de forma tal que guarde armonía y lógica interna.” (Escolios omitidos.) íd.


 Respecto al trasfondo del delito de alteración a la paz codificado en el Código Penal de 2004, véase D. Nevares-Muñiz, Estudios comparados de códigos penales: informes parte especial, Comisión de lo Jurídico del Senado de Puerto Rico, 2002, Vol. II.


 Alegato de la Procuradora General, pág. 19.


 íd.


 Véase City of Houston, Tex. v. Hill, supra, pág. 471 esc. 22.


 Id.; Pueblo v. Caro González, 110 D.P.R. 518, 529 (1980).